     Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 1 of 82




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

     PATRICK DUNN,                        )
                                          )
                Plaintiff,                )
                                          )
     v.                                               CIVIL ACTION NO.
                                          )
                                          )
                                          )
     EARTHBOUND                                      _____________________
                                          )
     HOLDING, LLC                         )
                                          )
               Defendant.                 )
                                          )

                                   COMPLAINT

                              I.     INTRODUCTION

    COMES NOW Plaintiff, PATRICK DUNN (hereinafter referred to as

“Plaintiff”), by and through the undersigned counsel, and files this Title III,

Americans with Disabilities Act (hereinafter referred to as the “ADA”) action

seeking injunctive relief, attorney’s fees and costs. 42 U.S.C. §12181 et seq. (2018).

In Count One of the Complaint, Plaintiff seeks to enjoin Defendant EARTHBOUND

HOLDING, LLC, D/B/A EARTHBOUND TRADING CO. (hereinafter referred to

as the “Defendant”) to remove architectural barriers. In Count Two of the Complaint,

Plaintiff seeks to enjoin Defendant to maintain practices, policies, and procedures

necessary to maintain the premises free of architectural barriers both now and once

the barriers are removed. In Count Three of the Complaint, Plaintiff seeks to enjoin
                                          1
 
     Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 2 of 82




the Defendant’s use of the premises to provide full and equal enjoyment of the

premises to the disabled. Counts Two and Three of the Complaint seek independent

relief in addition to the removal of architectural barriers. Count Four of the

Complaint seeks to enjoin Defendant’s failure to design and construct the facilities

to the ADA compliance. In Count Five of the Complaint, Plaintiff seeks to enjoin

Defendant’s failure to take necessary steps to ensure Plaintiff is not denied services,

segregated, or otherwise treated differently than individuals who do not have

disabilities through the use of the services offered on www.earthboundtrading.com.

In Count Six of the Complaint, Plaintiff seeks to enjoin Defendant to remediate the

application of its website which fails to integrate an accessible platform usable by

disabled individuals.

    JURISDICTION, VENUE, PARTIES AND ARTICLE III STANDING

        1. Because this is an action for declaratory and injunctive relief pursuant to

            Title III of the ADA, 42 U.S.C. §12181, et seq., and its implementing

            regulations, this Court is vested with original jurisdiction under 28

            U.S.C. §§ 1331 and 1343.

        2. Venue is proper in this Court, the United States District Court for the

            Northern District of Florida, pursuant to 28 U.S.C. §1391 and the Local

            Rules of the United States District Court for the Northern District of

            Florida.

                                          2
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 3 of 82




      3. Plaintiff is a resident and a citizen of the Middle District of Alabama.

         On March 8, 2001, as a result of an automobile accident, he sustained

         permanent damage to his C-7 vertebra in the spinal cord. Plaintiff

         became paralyzed, which has permanently confined him to a wheelchair

         and restricted his ability to use his hands, arms and legs. Therefore,

         Plaintiff is disabled pursuant to the ADA, in that he suffers a physical

         impairment substantially limiting one or more major life activities. 42

         U.S.C. § 12102; 28 C.F.R. § 36.104.

      4. Defendant, Earthbound Holding, LLC, (hereinafter referred to as the

         “Defendant”), is a limited liability company that is both registered to

         conduct business and is conducting business within the State of Florida

         sufficient to create both general and specific jurisdiction. Publicly

         available information provides Defendant operates and leases the

         facilities located at 4119 Legendary Drive, Suite F-106B, Destin,

         Florida 32541 (hereinafter referred to as “Destin Location”) and 5100

         N. 9th Avenue, Pensacola, Florida 32504 (hereinafter referred to as

         “Pensacola Location”), which are the retail stores known as Earthbound

         Trading Co. See 42 U.S.C. § 12182(a). The retail stores are the

         commercial facilities in that they are intended for nonresidential use and

         affect commerce. 42 U.S.C. § 12181(2)(A). Defendant claims its

                                       3
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 4 of 82




         facilities are places where one can be true to himself or herself, invites

         to its community of free spirits, curious souls and adventurous nomads.

         The establishments offer unique merchandise ranging from bohemian

         fashion of bold prints and comfortable fits in their clothing items

         including but not limited to unisex tunics, floral print flare pants, shorts,

         tribal print shirts; to eclectic gifts and colorful home décor and

         accessories including tapestry, blankets, wall décor, sunglasses,

         necklaces, bracelets, watches, other jewelry, etc. to the public,

         encouraging personal style for nomadic spirit and embracing

         individuality and cravings of exploration, igniting adventure and

         celebrating diversity. Accordingly, Defendant’s retail stores qualify as

         places of public accommodation. 42 U.S.C. § 12181(7).

      5. Upon information and belief, Defendant “owns” the public internet

         website www.earthboundtrading.com and the goods and services offered

         on the world-wide website services that are available to the public at

         Earthbound Trading Co. It is, therefore, responsible for creating,

         implementing, and maintaining policies, practices and procedures, and

         further, providing auxiliary aids and services to its web-based services. 42

         U.S.C. § 12182. Consistent with the text and legislative history of the ADA,

         the Department of Justice (hereinafter referred to as the “Department”) has

                                        4
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 5 of 82




         long affirmed the application of Title III of the ADA to websites of public

         accommodations. Legislative history also supports that websites of public

         accommodations are covered under Title III. Congress’ purpose in enacting

         the ADA was “to provide a clear and comprehensive national mandate for

         the elimination of discrimination against individuals with disabilities,”

         having found that “discrimination against individuals with disabilities

         persists in such critical areas as . . . public accommodations . . .” and that

         “many people with physical or mental disabilities have been precluded from

         [fully participating in all aspects of society].” 42 U.S.C. §§ 12101(a)(1) and

         (3); § 12101(b)(1). Although the internet did not exist when Congress

         enacted the ADA in 1990, Congress intended to include the use of new and

         evolving technologies by public accommodations and other covered entities

         in meeting their ADA obligations. Consequently, it is consistent with

         Congressional intent to include within Title III coverage of the goods and

         services provided by public accommodations over their websites. See Gil

         v. Winn Dixie Stores, Inc., 242 F.Supp.39 1315, 1321 (S.D. Fla. 2017); see

         also Nat’l Fed’n of the Blind v. Scribd, 97 F.Supp. 3d 565, 574 (D. Vt.

         2015).

      6. Substantially all the events or omissions occurred, and the real

         properties in question are located in the Northern District of Florida. 42


                                        5
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 6 of 82




         U.S.C. § 1391(b)(2).

      7. Plaintiff visits Destin, Florida, which is a popular vacation and

         entertainment destination, at least two or three times a year. He resides

         in Andalusia, Alabama, which is approximately seventy-eight (78)

         miles from Destin, Florida. Plaintiff is a frequent visitor of the location

         because he enjoys the different types of entertainment it has to offer.

         Plaintiff enjoys the social activities and entertainment whether it is the

         beach, shopping, dining, sightseeing, socializing with friends and family

         or resort activities. At least once a year Plaintiff visits Destin Commons

         Ltd shopping center, which provides open-air shopping experience,

         exceptional shopping atmosphere, unique retailers, various tourist

         entertainment and diverse dining options, and where Defendant operates

         its Destin Location store, and which is the subject of this litigation.

         Plaintiff will not only return to shop at Earthbound Trading Co. at Destin

         Commons shopping center within the next couple of months, but also to

         confirm compliance with the ADA by the Defendant. Plaintiff does not

         know exactly when he will go back to the Defendant’s retail store

         because he has not planned every trip for the rest of his life. A specific

         planning is not necessary to invoke the ADA as such visitation may

         occur at the spur of the moment. Segal v. Rickey’s Restaurant and

                                       6
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 7 of 82




         Lounge, Inc., No. 11-61766-cn (S.D. Fla. Apr. 25, 2012); see Parr v. L

         & L Drive Inn Rest., 96 F. Supp.2d 1065, 1079 (D. Haw. 2000). Plaintiff

         will visit Destin, Florida not only to socialize, shop and eat, but also to

         verify Earthbound Trading Co. repairs its facilities and addresses its

         non-compliant practices to become ADA compliant and will continue

         to do so in the future to ensure Defendant maintains its store to

         accessibility standards.

       8. Plaintiff visits Pensacola, Florida, which is a popular vacation and

          entertainment destination, at least two or three times a year. He resides

          in Andalusia, Alabama, which is approximately eighty-five (85) miles

          from Pensacola, Florida. Plaintiff is a frequent visitor of the location

          because he enjoys the different types of entertainment it has to offer.

          Plaintiff enjoys the social activities and entertainment whether it is the

          beach, shopping, sightseeing, socializing with family and friends or

          resort activities. At least once a year Plaintiff visits Cordova Mall

          shopping center, which provides outstanding shopping experience,

          exceptional shopping atmosphere, unique retailers, various tourist

          entertainment and diverse dining options, and where Defendant

          operates Pensacola Location retail store, which is the subject of this

          litigation. Plaintiff will not only return to shop at Earthbound Trading

                                        7
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 8 of 82




          Co. at Cordova Mall shopping center within the next few months, but

          also to confirm compliance with the ADA by the Defendant. Plaintiff

          does not know exactly when he will go back to the Defendant’s retail

          store because he has not planned every trip for the rest of his life. A

          specific planning is not necessary to invoke the ADA as such visitation

          may occur at the spur of the moment. Segal v. Rickey’s Restaurant and

          Lounge, Inc., No. 11-61766-cn (S.D. Fla. Apr. 25, 2012); see Parr v. L

          & L Drive Inn Rest., 96 F. Supp.2d 1065, 1079 (D. Haw. 2000).

          Plaintiff will visit Pensacola, Florida not only to socialize, shop and eat,

          but also to verify Earthbound Trading Co. repairs its non-compliant

          facilities to become ADA compliant and will continue to do so in the

          future to ensure Defendant maintains its store to accessibility standards.

      9. Because of the barriers described in paragraphs 24-25 and throughout

         this Complaint, Plaintiff has been denied full and equal enjoyment of

         the Defendant’s facilities on the basis of his disability.

      10. Accordingly, Plaintiff has Article III standing to pursue this case

         because (1) he is a qualified disabled individual pursuant to the statutory

         and regulatory definition; (2) Defendant’s establishments are places of

         public accommodation pursuant to their statutory and regulatory

         definition; (3) Plaintiff suffered a concrete and particularized injury by

                                        8
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 9 of 82




         being denied access to the establishment by architectural barriers, by

         being denied access by the Defendant’s practices and procedures

         described throughout this Complaint, and by Defendant’s denial of the

         use of the establishment for his full and equal enjoyment as the able-

         bodied individuals, as described throughout this Complaint, and (4)

         because of these injuries there exists a genuine threat of imminent future

         injury as described in paragraph 22 and throughout this Complaint.

                         II.    PLAINTIFF’S CLAIMS
                                   ADA, Title III
       11. On or about July 26, 1990, Congress enacted Title III of the ADA, 42

          U.S.C. §12181 et seq. Commercial enterprises were provided one and

          a half years from the enactment of the statute to implement its

          requirements. The effective date of Title III of the ADA was January 26,

          1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(A); see § 36.304.

       12. Pursuant to the ADA, the Defendant’s establishments are places of

          public accommodation in that they are retail stores offering unique

          merchandise of bold prints and comfortable fits in their clothing items

          including but not limited to unisex tunics, floral print flare pants, shorts,

          tribal print shirts; as well as colorful home décor and accessories

          including tapestry, blankets, wall décor, sunglasses, necklaces,


                                         9
 
       Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 10 of 82




              bracelets, watches, other jewelry and gifts, etc. to the public,

              encouraging personal style for nomadic spirit and embracing

              individuality and cravings of exploration, igniting adventure and

              celebrating diversity. 42 U.S.C. § 12181(7); 28 C.F.R. § 36.104.

              Accordingly, they are covered by the ADA and must comply with the

              Act.

                           COUNT ONE
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                    42 U.S.C. § 12182(b)(2)(A)(iv)
                       (Architectural Barriers)

    Defendant’s Facilities Are Subject to the 2010 ADA Design Standards for the
               Portions of the Facilities Addressed in this Complaint

           13. Upon information and belief based on publicly available information,

              the establishment in which the Earthbound Trading Co. retail store is

              located in Destin Location was first constructed into the Earthbound

              Trading Co. in 2011.

           14. Upon further information and belief based on publicly available

              information, alterations and/or improvements were made to the retail

              store in its Destin Location as recently as in 2017.

           15. Upon information and belief based on publicly available information,

              the establishment in which the Earthbound Trading Co. retail store

              located in Pensacola Location was first constructed into the Earthbound

                                           10
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 11 of 82




          Trading Co. in 2008.

       16. Upon further information and belief based on publicly available

          information, alterations and/or improvements were made to the retail

          store in its Pensacola Location after 2008.

       17. The ADA was enacted requiring that facilities constructed prior to

          January 26, 1992, are considered an existing facility, such that those

          facilities must remove architectural barriers where such removal is

          readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). All alterations

          made to existing facilities after January 26, 1992, and all new

          construction after January 26, 1993, must be readily accessible to and

          usable by individuals with disabilities, including individuals who use

          wheelchairs. 42 U.S.C. § 12183(a); (b). 28 C.F.R. § 36.402. “Readily

          accessible to and usable by. . .” is the new construction standard, which

          requires compliance with the Department of Justice standards. 42

          U.S.C. § 12183(a)(1); 28 C.F.R. § 36.406. The only defense for failing

          to provide readily accessible and usable buildings constructed under the

          new construction standards is if the design and construction of the

          building to be readily accessible and usable is structurally impracticable.

          42 U.S.C. § 12183(a)(1). The structural impracticability defense applies

          only in rare circumstances of extraordinary terrain. 28 C.F.R. §


                                       11
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 12 of 82




          36.401(c). “Readily accessible to and usable by. . .” is also the

          alterations standard. 42 U.S.C. § 12183(a)(2). An alteration is a change

          to a place of public accommodation or commercial facility that affects

          or could affect the usability of the facility or any part thereof. 28 C.F.R.

          § 36.402(b).

       18. New construction and alterations must comply with either the Justice

          Department’s 1991 Standards for Accessible Design, or the 2010

          Standards for Accessible Design.          The Department’s regulations

          establish whether the 1991 Standards for Accessible Design or 2010

          Standards for Accessible Design apply as follows: new construction and

          alterations subject to §§ 36.401 or 36.402 shall comply with the 1991

          Standards if the date when the last application for a building permit or

          permit extension is certified to be complete by a State, county, or local

          government is before September 15, 2010, or if no permit is required, if

          the start of physical construction or alterations occurs before September

          15, 2010. 28 C.F.R. § 36.406(a)(1). New construction and alterations

          subject to §§ 36.401 or 36.402 shall comply either with the 1991

          Standards or with the 2010 Standards if the date when the last

          application for a building permit or permit extension is certified to be

          complete by a State, county, or local government is on or after

                                        12
 
     Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 13 of 82




            September 15, 2010, and before March 15, 2012, or if no permit is

            required, if the start of physical construction or alterations occurs on or

            after September 15, 2010, and before March 15, 2012. 28 C.F.R. §

            36.406(a)(2). New construction and alterations subject to §§ 36.401 or

            36.402 shall comply with the 2010 Standards if the date when the last

            application for a building permit or permit extension is certified to be

            complete by a State, county, or local government is on or after March

            15, 2012, or if no permit is required, if the start of physical construction

            or alterations occurs on or after March 15, 2012. Where the facility does

            not comply with the 1991 Standards, the 2010 Standards are applicable.

            See 28 C.F.R. § 36.406(5)(ii) (stating “Newly constructed or altered

            facilities or elements covered by §§ 36.401 or 36.402 that were

            constructed or altered before March 15, 2012 and that do not comply

            with the 1991 Standards shall, on or after March 15, 2012, be made

            accessible in accordance with the 2010 Standards.”)

         19. For the architectural barriers at issue in this case, the 2010 Standards

            for Accessible Design are applicable to Destin Location and to

            Pensacola Location.

    Plaintiff’s Concrete and Particularized Standing to Pursue an Injunction

         20. Defendant has discriminated and continues to discriminate, against
                                          13
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 14 of 82




          Plaintiff and others who are similarly situated by denying full and equal

          access to and full and equal enjoyment of the goods, services, facilities,

          privileges, advantages and/or accommodations at Earthbound Trading

          Co. in derogation and in violation of Title III of the ADA. 42 U.S.C. §§

          12101 et seq., and 12182 et seq. As a new construction, the building

          must be readily accessible to and usable by individuals with disabilities.

          42 U.S.C. §§ 12183 (a) and (b). Defendant’s failure to remove the

          existing barriers thus violates Title III of the ADA, which requires

          removal of architectural barriers. 42 U.S.C. § 12182(b)(2)(A)(iv).

       21. As described above, prior to the filing of this lawsuit, Plaintiff was

          denied full and equal access to all the benefits, accommodations, and

          services offered to individuals without disabilities within and about the

          Defendant’s facilities. Plaintiff’s access was inhibited by each of the

          described architectural barriers detailed in this Complaint which remain

          at the establishments in violation of the ADA. Because of the foregoing,

          Plaintiff has suffered an injury-in-fact in precisely the manner and form

          that the ADA was enacted to guard against. Wooden v. Board of Regents

          of Univ. Sys. Of Geo., 247 F. 3d 1262, 1284 (11th Cir. 2001); Access

          Now, Inc. v. S. Fla. Stadium Corp., 161 F.Supp.2d 1357, 1364 (S. D.

          Fla. 2012).


                                       14
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 15 of 82




       22. Plaintiff has definite plans to return to shop at Earthbound Trading Co.,

          even though the exact date is undetermined, at Destin Commons Ltd

          and Cordova Mall shopping centers, as well as to confirm compliance

          with the ADA by the Defendant and whether the Defendant has

          remediated its architectural barriers and has changed its practices and

          procedures. Additionally, of vital importance, the barriers are not just

          created by the construction issues and design, but rather many are

          created by human activities, from the way the Defendant’s workers at

          the facilities use the physical architectural elements of the

          establishment. The barriers created by human activity will need to be

          reviewed and maintained forever, to be sure Defendant’s management

          and workers continuously act in a manner that does not create barriers.

          Absent remedial action by the Defendant, Plaintiff will continue to

          encounter the architectural barriers, and the discriminatory policies,

          practices, and procedures described herein and as a result, be

          discriminated against by Defendant on the basis of his disabilities. The

          Eleventh Circuit held that when architectural barriers have not been

          remedied, “there is a 100% likelihood that plaintiff . . .will suffer the

          alleged injury again when he returns to the store.” Houston v. Marod

          Supermarkets, Inc., 733 F.3d 1323, 1336 (11th Cir. 2013). Additionally,


                                       15
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 16 of 82




          “an alleged constitutional infringement will often alone constitute

          irreparable harm.” See KH Outdoor, LLC v. City of Trussville, 458 F.3d

          1261, 1271—72 (11th Cir. 2006) (citing Elrod v. Burns, 427 U.S. 347,

          373 (1976) (quoting “[t]he loss of First Amendment freedoms, for even

          minimal periods of time, unquestionably constitutes irreparable

          injury”). Due to the definiteness of Plaintiff’s future plans to continue

          visiting the subject establishment, there exists a genuine threat of

          imminent future injury.

                            Architectural Barriers

       23. On July 26, 1991, the Department of Justice, Office of the Attorney

          General, promulgated Federal Regulations to implement the

          requirements of the ADA. 42 U.S.C. § 12134(a); 28 C.F.R. Part 36.

       24. Plaintiff has been to and throughout the Destin location store from the

          entrance to and throughout the dressing rooms, the dressing rooms

          themselves; throughout circulation paths and accessible routes, and

          service areas, paths of travel, and in particular but not limited to all of

          which is more specifically described below. Defendant’s Destin

          Location facility violates the ADA in particular but not limited to the

          following:



                                       16
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 17 of 82




            A. Defendant provides an accessible route to and throughout the

                shopping retail aisles for able-bodied individuals but fails to

                provide an ADA accessible route to and throughout the retail

                shopping aisle for individuals with disabilities which prohibits

                individuals with disabilities from the full and equal opportunity

                to access the goods and services at Defendant’s store;

                   (1) Defendant fails to maintain the retail store aisles

                      accessible route in conformance with the ADA Standards

                      for Accessible Design in all the ways that are required to

                      be readily accessible to and usable by disabled individuals

                      which includes but is not limited to maintaining at least

                      one accessible route that connects the facility entrance

                      with all accessible spaces and elements within the facility

                      which are otherwise connected by a circulation path;

                   (2) Defendant fails to maintain the retail store aisles

                      accessible route in conformance with the ADA Standards

                      for Accessible Design in all the ways that are required to

                      be readily accessible to and usable by disabled individuals

                      which includes but is not limited to maintaining the self-



                                     17
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 18 of 82




                      service shelves on an accessible route complying with

                      §402;

                   (3) Defendant fails to maintain the retail store aisles

                      accessible route in operable condition by conforming with

                      the ADA Standards for Accessible Design so that the

                      required clear walking surfaces and its associated elements

                      are not rendered unusable by the disabled as a result of the

                      display tables, clothing racks, and, among other, items

                      obstructing the clear floor walking surface;

                   (4) Defendant fails to maintain the retail store aisles

                      accessible route in conformance with the ADA Standards

                      for Accessible Design in all the ways that are required to

                      be readily accessible to and usable by disabled individuals

                      which includes but is not limited to maintaining the

                      accessible routes clear width at turns and/or passing spaces

                      which has the discriminatory effects of rendering the

                      shopping aisles, including its goods, as unusable by the

                      disabled;

                   (5) Defendant’s use of its merchandise display racks is

                      positioned in a way that has a discriminatory effect in


                                     18
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 19 of 82




                       practice of prohibiting individuals with disabilities from

                       being afforded the opportunity to maneuver to and

                       throughout the retail shopping aisles and turning to

                       maneuver throughout the adjacent shopping aisle;

                    (6) Defendant fails to have or otherwise fails to enforce its

                       policies, practices, or procedures on maintaining in

                       operable working condition the features of the purported

                       accessible route to and throughout the retail store shopping

                       aisles so that the goods and services are readily accessible

                       to and usable by individuals with disabilities;

                    (7) Defendant       has     ineffective policies,   practices,   or

                       procedures that ensures the purported accessible route is

                       readily accessible to and usable by individuals with

                       disabilities so that no individual with a disability is

                       excluded,       denied    services, segregated, or    otherwise

                       treated differently than other individuals without

                       disabilities;

            B.   Defendant provides sales and service counters for able-bodied

                 individuals to transact business and otherwise receive services

                 that are provided at each counter but fails to afford non-able-

                                         19
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 20 of 82




                bodied individuals the same opportunity to participate in or

                benefit from a good, service, facility, privilege, advantage, or

                accommodation that is equal to that experience afforded to other

                individuals without disabilities, which includes but is not limited

                to the following failures of Defendant:

                   (1) There is not at least one of each type of sales counter and

                      service counter that is maintained in conformance with the

                      ADA Standards for Accessible Design in all the ways that

                      are required to be readily accessible to and usable by

                      disabled individuals which has the discriminatory effects

                      of rendering the counter, its associated elements, and

                      services offered at the counter as unusable by disabled

                      individuals;

                   (2) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition by

                      conforming with the ADA Standards for Accessible

                      Design so that the accessible counter and its associated

                      elements are located adjacent to a walking surface

                      complying with 403;



                                      20
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 21 of 82




                   (3) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition by

                      conforming with the ADA Standards for Accessible

                      Design so that a portion of the counter surface that is 36

                      inches long minimum and 36 inches high maximum above

                      the finish floor is readily usable by disabled individuals

                      which includes maintaining a clear floor or ground space

                      complying with 305 positioned for either a parallel

                      approach adjacent to the 36 inch minimum length of

                      counter, or, alternatively, a portion of the counter surface

                      that is 30 inches long minimum and 36 inches high

                      maximum with knee and toe space complying with 306

                      provided under the counter and a clear floor or ground

                      space complying with 305 positioned for a forward

                      approach to the counter;

                   (4) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition

                      with the ADA Standards for Accessible Design in all the

                      ways that are required to be readily accessible to and

                      usable by disabled individuals which includes but is not


                                     21
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 22 of 82




                      limited to maintaining the clear counter surface free of

                      obstructions or any other clutter that could have the

                      discriminatory effects of rendering the counter and its

                      associated benefits and services as unusable by the

                      disabled;

                   (5) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition

                      with the ADA Standards for Accessible Design so that

                      accessible counter extends the same depth as the non-

                      accessible portion of the counter;

                   (6) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition

                      with the ADA Standards for Accessible Design so that a

                      credit card payment terminal is positioned or otherwise

                      maintained in a readily accessible to and independently

                      usable location at the accessible counter which has the

                      discriminatory effects in practice of affording disabled

                      individuals an unequal opportunity to independently

                      transact business in the same manner as non-disabled

                      individuals;


                                     22
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 23 of 82




                   (7) Defendant fails to maintain the accessible features of the

                      sales/service counter that are required to be readily

                      accessible to and usable by individuals with disabilities;

            C. Defendant provides dressing rooms for able-bodied individuals,

                but fails to afford non-able-bodied individuals the same

                opportunity to participate in or benefit from a good, service,

                facility, privilege, advantage, or accommodation that is equal to

                that experience afforded to other individuals without disabilities,

                which includes but is not limited to the following failures of

                Defendant:

                   (1) There is not at least 5%, but no fewer than one, of each

                      type of the dressing room in each cluster of rooms that is

                      maintained in conformance with the ADA Standards for

                      Accessible Design in all the ways that are required to be

                      readily accessible to and usable by disabled individuals

                      which has the discriminatory effects of rendering the

                      dressing room and its associated elements as unusable by

                      disabled individuals;

                   (2) There is not at least 5%, but no fewer than one, of each

                      type of the dressing room in each cluster of rooms that is

                                      23
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 24 of 82




                      maintained in operable condition by conforming with the

                      ADA Standards for Accessible Design so that the required

                      t-shaped and/or circular turning space within the dressing

                      room does not prohibit disabled individuals from

                      maneuvering independently throughout the room;

                   (3) There is not at least 5%, but no fewer than one, of each

                      type of the dressing room in each cluster of rooms that is

                      maintained in operable condition by conforming with the

                      ADA Standards for Accessible Design so that the door

                      swings outwards and/or provides the required 30x48

                      inches of clear floor space beyond the arc of the door

                      swing;

                   (4) There is not at least 5%, but no fewer than one, of each

                      type of the dressing room in each cluster of rooms that is

                      maintained in operable condition by conforming with the

                      ADA Standards for Accessible Design so that the bench

                      and its associated requirements are not restricting the

                      dressing room’s usability by disabled individuals;

                         a. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA    Standards    for
                                    24
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 25 of 82




                            Accessible Design so that a clear floor or ground

                            space is provided and positioned at the end of the

                            bench seat and parallel to the short axis of the

                            bench;

                         b. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA     Standards   for

                            Accessible Design in all the ways that it is required

                            to be readily accessible to and usable by disabled

                            individuals which includes but is not limited to

                            maintaining a seat that is a minimum of 42 inches

                            long and 20 inches deep minimum to 24 inches deep

                            maximum;

                         c. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA     Standards   for

                            Accessible Design in all the ways that it is required

                            to be readily accessible to and usable by disabled

                            individuals which includes but is not limited to the

                            bench seat being affixed to the wall, or maintaining

                            a back support that is 42 inches long minimum,

                            extending 2 inches maximum above the seat surface

                                     25
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 26 of 82




                            to a point 18 inches above the seat surface so that

                            the back support measures a maximum of a 2.5

                            inches from the rear edge of the seat measured

                            horizontally;

                         d. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA     Standards   for

                            Accessible Design so that the top of the bench seat

                            surface is 17 inches minimum and 19 inches

                            maximum above the finish floor or ground;

                         e. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA     Standards   for

                            Accessible Design in all the ways that it is required

                            to be readily accessible to and usable by disabled

                            individuals which includes but is not limited to

                            maintaining the structural strength of the bench so

                            that when a vertical or horizontal force of 250

                            pounds is applied at any point on the seat, fastener,

                            mounting device, or supporting structure, the bench

                            is not rendered unusable by the disabled;

                   (5) There is not at least 5%, but no fewer than one, of each

                                    26
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 27 of 82




                        type of the dressing room in each cluster of rooms that is

                        maintained in operable condition by conforming with the

                        ADA Standards for Accessible Design so that the coat

                        hook measures the required height for unobstructed and/or

                        obstructed reach ranges;

       25. Plaintiff has been to and throughout the Pensacola location store from

          the entrance to and throughout the dressing rooms, the dressing rooms

          themselves; throughout circulation paths and accessible routes, and

          service areas, paths of travel, and in particular but not limited to all of

          which is more specifically described below. Defendant’s Pensacola

          location facility violates the ADA in particular but not limited to the

          following:

            A. Defendant provides an accessible route to and throughout the

                 shopping retail aisles for able-bodied individuals but fails to

                 provide an ADA accessible route to and throughout the retail

                 shopping aisle for individuals with disabilities which prohibits

                 individuals with disabilities from the full and equal opportunity

                 to access the goods and services at Defendant’s store;

                    (1) Defendant fails to maintain the retail store aisles

                        accessible route in conformance with the ADA Standards


                                       27
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 28 of 82




                      for Accessible Design in all the ways that are required to

                      be readily accessible to and usable by disabled individuals

                      which includes but is not limited to maintaining at least

                      one accessible route that connects the facility entrance

                      with all accessible spaces and elements within the facility

                      which are otherwise connected by a circulation path;

                   (2) Defendant fails to maintain the retail store aisles

                      accessible route in conformance with the ADA Standards

                      for Accessible Design in all the ways that are required to

                      be readily accessible to and usable by disabled individuals

                      which includes but is not limited to maintaining the self-

                      service shelves on an accessible route complying with

                      §402;

                   (3) Defendant fails to maintain the retail store aisles

                      accessible route in operable condition by conforming with

                      the ADA Standards for Accessible Design so that the

                      required clear walking surfaces and its associated elements

                      are not rendered unusable by the disabled as a result of the

                      display tables, clothing racks, and, among other, items

                      obstructing the clear floor walking surface;

                                     28
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 29 of 82




                   (4) Defendant fails to maintain the retail store aisles

                      accessible route in conformance with the ADA Standards

                      for Accessible Design in all the ways that are required to

                      be readily accessible to and usable by disabled individuals

                      which includes but is not limited to maintaining the

                      accessible routes’ clear width at turns and/or passing

                      spaces which has the discriminatory effects of rendering

                      the shopping aisles, including its goods, as unusable by the

                      disabled;

                   (5) Defendant’s use of its merchandise display racks is

                      positioned in a way that has a discriminatory effect in

                      practice of prohibiting individuals with disabilities from

                      being afforded the opportunity to maneuver to and

                      throughout the retail shopping aisles and turning to

                      maneuver throughout the adjacent shopping aisle;

                   (6) Defendant fails to have or otherwise fails to enforce its

                      policies, practices, or procedures on maintaining in

                      operable working condition the features of the purported

                      accessible route to and throughout the retail store shopping



                                     29
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 30 of 82




                       aisles so that the goods and services are readily accessible

                       to and usable by individuals with disabilities;

                    (7) Defendant       has     ineffective policies,   practices,   or

                       procedures that ensure the purported accessible route is

                       readily accessible to and usable by individuals with

                       disabilities so that no individual with a disability is

                       excluded,       denied    services, segregated, or    otherwise

                       treated differently than other individuals without

                       disabilities;

            B.   Defendant provides sales and service counters for able-bodied

                 individuals to transact business and otherwise receive services

                 that are provided at each counter but fails to afford non-able-

                 bodied individuals the same opportunity to participate in or

                 benefit from a good, service, facility, privilege, advantage, or

                 accommodation that is equal to that experience afforded to other

                 individuals without disabilities, which includes but is not limited

                 to the following failures of Defendant:

                    (1) There is not at least one of each type of sales counter and

                       service counter that is maintained in conformance with the

                       ADA Standards for Accessible Design in all the ways that

                                         30
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 31 of 82




                      are required to be readily accessible to and usable by

                      disabled individuals which has the discriminatory effects

                      of rendering the counter, its associated elements, and

                      services offered at the counter as unusable by disabled

                      individuals;

                   (2) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition by

                      conforming with the ADA Standards for Accessible

                      Design so that the accessible counter and its associated

                      elements are located adjacent to a walking surface

                      complying with 403;

                   (3) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition by

                      conforming with the ADA Standards for Accessible

                      Design so that a portion of the counter surface that is 36

                      inches long minimum and 36 inches high maximum above

                      the finish floor is readily usable by disabled individuals

                      which includes maintaining a clear floor or ground space

                      complying with 305 positioned for either a parallel

                      approach adjacent to the 36-inch minimum length of


                                     31
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 32 of 82




                      counter, or, alternatively, A portion of the counter surface

                      that is 30 inches long minimum and 36 inches high

                      maximum with Knee and toe space complying with 306

                      provided under the counter and a clear floor or ground

                      space complying with 305 positioned for a forward

                      approach to the counter;

                   (4) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition

                      with the ADA Standards for Accessible Design in all the

                      ways that are required to be readily accessible to and

                      usable by disabled individuals which includes but is not

                      limited to maintaining the clear counter surface free of

                      obstructions or any other clutter that could have the

                      discriminatory effects of rendering the counter and its

                      associated benefits and services as unusable by the

                      disabled;

                   (5) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition

                      with the ADA Standards for Accessible Design so that




                                     32
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 33 of 82




                      accessible counter extends the same depth as the non-

                      accessible portion of the counter;

                   (6) There is not at least one of each type of sales counter and

                      service counter that is maintained in operable condition

                      with the ADA Standards for Accessible Design so that a

                      credit card payment terminal is positioned or otherwise

                      maintained in a readily accessible to and independently

                      usable location at the accessible counter which has the

                      discriminatory effects in practice of affording disabled

                      individuals an unequal opportunity to independently

                      transact business in the same manner as non-disabled

                      individuals;

                   (7) Defendant fails to maintain the accessible features of the

                      sales/service counter that are required to be readily

                      accessible to and usable by individuals with disabilities;

            C. Defendant provides dressing rooms for able-bodied individuals,

                but fails to afford non-able-bodied individuals the same

                opportunity to participate in or benefit from a good, service,

                facility, privilege, advantage, or accommodation that is equal to

                that experience afforded to other individuals without disabilities,

                                      33
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 34 of 82




                which includes but is not limited to the following failures of

                Defendant:

                   (1) There is not at least 5%, but no fewer than one, of each

                      type of the dressing room in each cluster of rooms that is

                      maintained in conformance with the ADA Standards for

                      Accessible Design in all the ways that are required to be

                      readily accessible to and usable by disabled individuals

                      which has the discriminatory effects of rendering the

                      dressing room and its associated elements as unusable by

                      disabled individuals;

                   (2) There is not at least 5%, but no fewer than one, of each

                      type of the dressing room in each cluster of rooms that is

                      maintained in operable condition by conforming with the

                      ADA Standards for Accessible Design so that the required

                      t-shaped and/or circular turning space within the dressing

                      room does not prohibit disabled individuals from

                      maneuvering independently throughout the room;

                   (3) There is not at least 5%, but no fewer than one, of each

                      type of the dressing room in each cluster of rooms that is

                      maintained in operable condition by conforming with the

                                    34
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 35 of 82




                      ADA Standards for Accessible Design so that the door

                      swings outwards and/or provides the required 30x48

                      inches of clear floor space beyond the arc of the door

                      swing;

                   (4) There is not at least 5%, but no fewer than one, of each

                      type of the dressing room in each cluster of rooms that is

                      maintained in operable condition by conforming with the

                      ADA Standards for Accessible Design so that the bench

                      and its associated requirements are not restricting the

                      dressing room’s usability by disabled individuals;

                         a. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA     Standards   for

                            Accessible Design so that a clear floor or ground

                            space is provided and positioned at the end of the

                            bench seat and parallel to the short axis of the

                            bench;

                         b. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA     Standards   for

                            Accessible Design in all the ways that it is required

                            to be readily accessible to and usable by disabled

                                     35
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 36 of 82




                            individuals which includes but is not limited to

                            maintaining a seat that is a minimum of 42 inches

                            long and 20 inches deep minimum to 24 inches deep

                            maximum;

                         c. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA     Standards   for

                            Accessible Design in all the ways that it is required

                            to be readily accessible to and usable by disabled

                            individuals which includes but is not limited to the

                            bench seat being affixed to the wall, or maintaining

                            a back support that is 42 inches long minimum,

                            extending 2 inches maximum above the seat surface

                            to a point 18 inches above the seat surface so that

                            the back support measures a maximum of a 2.5

                            inches from the rear edge of the seat measured

                            horizontally;

                         d. The dressing room fails to maintain a bench seat in

                            conformance     with   the   ADA     Standards   for

                            Accessible Design so that the top of the bench seat



                                    36
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 37 of 82




                               surface is 17 inches minimum and 19 inches

                               maximum above the finish floor or ground;

                            e. The dressing room fails to maintain a bench seat in

                               conformance     with    the   ADA     Standards    for

                               Accessible Design in all the ways that it is required

                               to be readily accessible to and usable by disabled

                               individuals which includes but is not limited to

                               maintaining the structural strength of the bench so

                               that when a vertical or horizontal force of 250

                               pounds is applied at any point on the seat, fastener,

                               mounting device, or supporting structure, the bench

                               is not rendered unusable by the disabled;

                     (5) There is not at least 5%, but no fewer than one, of each

                        type of dressing room in each cluster of rooms that is

                        maintained in operable condition by conforming with the

                        ADA Standards for Accessible Design so that the coat

                        hook measures the required height for unobstructed and/or

                        obstructed reach ranges;

       26. To date, the barriers to access and other violations of the ADA still exist

          and have not been remedied or altered in such a way as to effectuate

                                        37
 
      Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 38 of 82




             compliance with the provisions of the ADA.

          27. Plaintiff has been obligated to retain the undersigned counsel for the

             filing and prosecution of this action. He is entitled to have his reasonable

             attorney’s fees, costs, and expenses paid by the Defendant pursuant to

             42 U.S.C. § 12205. 

          28. Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to

             grant Plaintiff’s injunctive relief, including an order to alter the

             discriminating facilities to make them readily accessible to, and usable

             by, individuals with disabilities to the extent required by the ADA, and

             closing the facilities until the requisite modifications are completed, and

             to further order the Defendant to modify its policies, practices, and

             procedures, to provide equal use of their facilities, services, and benefits

             to disabled individuals. 

                               COUNT TWO
    VIOLATION OF AMERICANS WITH DISABILITIES ACT, TITLE III
                        42 U.S.C. § 12182(b)(2)(A)(ii)
         (Practices, procedures, and policies denying equal benefits)

    ADA Title III Prohibits Other Discrimination in Addition to Architectural
                                    Barriers

          29. Plaintiff realleges and reincorporates all the allegations in paragraphs 1

             through 28 as fully stated herein. 



                                           38
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 39 of 82




       30. Title III of the ADA provides a private right of action for “any person

          who is being subjected to discrimination on the basis of disability in

          violation of Title III.” 42 U.S.C. § 12182(a)(1). 

       31. Title III of the ADA specifically makes it unlawful to provide

          individuals with disabilities with an unequal benefit and to relegate

          individuals with disabilities to a different or separate benefit. 42 U.S.C.

          § 12182(b)(1)(A)(ii), (iii); 28 C.F.R. §§ 36.202(b), (c). In other words,

          the disabled must receive equal benefits as the nondisabled. Further, 28

          C.F.R. § 302(b) requires that goods, services, and accommodations be

          provided to individuals with disabilities in “the most integrated setting

          appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a).

          Similarly, the Preamble in addition to recognizing that persons who use

          wheelchairs and mobility aids have been forced to sit apart from family

          and friends, also recognizes that persons who use wheelchairs and

          mobility    aids   historically   have    been       provided   segregated

          accommodations compared to non-disabled individuals; thus, relegating

          persons who use wheelchairs “to the status of second-class citizens.”

          See Title III ADA Regulations of 1991, pt. 36, App. B, at 631—33, 651

          (2000) (current version at 28 C.F.R. §§ 36.308, 36.203). 




                                       39
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 40 of 82




       32. Congress enacted the ADA in light of its findings that “individuals with

          disabilities continually encounter various forms of discrimination,

          including outright intentional exclusion, the discriminatory effects of

          architectural,    transportation,    and     communication        barriers,

          overprotective rules and policies, failure to make modifications to

          existing facilities and practices, exclusionary qualification standards

          and criteria, segregation and relegation to lesser services, programs,

          activities, benefits, jobs, or other opportunities.” 42 U.S.C. §

          12101(a)(5). 

       33. To address this broad range of discrimination in the context of public

          accommodations, Congress enacted Title III of the ADA, which

          provides in part, “No individual shall be discriminated against on the

          basis of disability in the full and equal enjoyment of the goods, services,

          facilities, privileges, advantages, or accommodations of any place of

          public accommodation by any person who owns, leases (or leases to),

          or operates a place of public accommodation.” 42 U.S.C. § 12182.  

       34. By its clear text, Title III of the ADA requires a public accommodation

          to provide individuals with disabilities more than simple physical

          access. Removal of architectural barriers as required by Count One of

          this Complaint is but one component of compliance with Title III of the


                                       40
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 41 of 82




          ADA. Congress recognized that “individuals with disabilities

          continually encounter various forms of discrimination” including not

          only barriers to physical access, but also other forms of exclusion and

          relegation to lesser services, programs, activities, benefits, jobs, or other

          opportunities. 42 U.S.C. § 12101(a)(5); see H.R. Rep. No. 485, Pt. 2,

          101st Cong., 2d Sess. 35—36 (1990) (stating “lack of physical access

          to facilities” was only one of several “major areas of discrimination that

          need to be addressed”); see also H.R. Rep. No. 485, Pt. 3, 101st Cong.,

          2d Sess. 54 (1990) (“It is not sufficient to only make facilities accessible

          and usable; this title prohibits, as well, discrimination in the provision

          of programs and activities conducted by the public accommodation”). 

       35. For that reason, the Act applies not only to barriers to physical access to

          places of public accommodation, but also to any policy, practice, or

          procedure that operates to deprive or diminish disabled individuals’ full

          and equal enjoyment of the privileges and services offered by the public

          accommodation to the public. 42 U.S.C. § 12182. Thus, a public

          accommodation may not have a policy, practice or procedure that

          excludes individuals with disabilities from services. 42 U.S.C. §

          12182(b)(2)(A)(ii). Further, the Eleventh Circuit held that:  

                 A reading of the plain and unambiguous statutory

                                        41
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 42 of 82




                   language at issue reveals that the definition of
                   discrimination provided in Title III covers both tangible
                   barriers, that is, physical and architectural barriers that
                   would prevent a disabled person from entering an
                   accommodation’s facilities and accessing its goods,
                   services     and     privileges, see   42     U.S.C.      §
                   12182(b)(2)(A)(iv), and intangible barriers, such as
                   eligibility requirements and screening rules or
                   discriminatory policies and procedures that restrict a
                   disabled person’s ability to enjoy the defendant entity’s
                   goods, services and privileges.

            Rendon v. Valleycrest Prod., Ltd., 294 F.3d 1279 (11th Cir.
2002).

Defendant’s Failed Practices and Lack of Policies are Discriminatory


         36. Further, discrimination includes:  

                   [A] failure to make reasonable modifications in policies,
                   practices, or procedures, when such modifications are
                   necessary to afford such goods, services, facilities,
                   privileges, advantages, or accommodations to individuals
                   with disabilities, unless the entity can demonstrate that
                   making such modifications would fundamentally alter the
                   nature of such goods, services, facilities, privileges,
                   advantages, or accommodations.

            42 U.S.C. § 12182(b)(2)(A)(ii).


         37. Accordingly, a place of public accommodation must modify a policy or

            practice that has the consequence of, or tends to deny, access to goods

            or services to the disabled. Similarly, a place of public accommodation

            must not have a policy or practice that “has a discriminatory effect in


                                          42
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 43 of 82




          practice” of preventing disabled individuals from realizing the full and

          equal enjoyment of the goods and services the public accommodation

          offers to potential customers. Nat’l Fed’n of the Blind v. Scribd Inc., 97

          F.Supp.3d 565 (D. Vt. 2015). 

       38. As detailed below, Defendant has failed to make reasonable

          modifications in their policies, practices, and procedures that are

          necessary to afford their goods, services, facilities, privileges,

          advantages, or accommodations to individuals with restricted mobility.

          By failing to take such efforts that may be necessary to ensure that no

          individual with a disability is excluded, Defendant denied services,

          segregated or otherwise treated Plaintiff differently than other

          individuals who are not disabled. Defendant has discriminated against

          Plaintiff. 42 U.S.C. § 12182(b)(2)(A). Defendant will continue that

          discrimination forever until enjoined as Plaintiff requests. The

          discrimination is described more particularly in the following

          paragraphs. 

       39. Defendant either has no policies, practices, and procedures to remove

          architectural barriers or else does not abide by them. The rampant

          architectural barriers previously identified in Count One establish that

          Defendant has failed to create, adopt, and/or implement ADA Title III


                                       43
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 44 of 82




          compliance policies, procedures, and practices as to architectural

          barriers.  

       40. Defendant’s use of its retail stores, and their practices at the stores at

          Destin Location and Pensacola Location, create barriers, and in so

          doing, denies Plaintiff the full and equal enjoyment of the goods and

          services at Earthbound Trading Co. Those practices include: 

             1) Defendant fails to provide an accessible route to and throughout

                 the store, which means Plaintiff cannot travel and move

                 throughout the store the way non-disabled people can.

                 Accordingly, he cannot fully and equally use the store as the non-

                 disabled can;

             2) Defendant fails to provide an accessible route to and throughout

                 the shopping retail aisles throughout the store, which means

                 Plaintiff cannot travel and move throughout the shopping retail

                 aisles the way non-disabled people can. Accordingly, he cannot

                 fully and equally use the store as the non-disabled can;

             3) Defendant fails to provide accessible dressing rooms to Plaintiff

                 and other disabled individuals, so that Plaintiff cannot try on

                 clothes or move into and throughout the dressing rooms which

                 the able-bodied can freely do;

                                       44
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 45 of 82




             4) Defendant makes the sales and service counter inaccessible for

                use by the disabled by failing to provide either a parallel or a

                forward approach to the counter, which means Plaintiff cannot

                fully and equally use the counter to receive services and check

                out in the way the non-disabled do, because the non-disabled have

                counters they can use to checkout;

             5) Point of sale machines are located so as to be inaccessible,

                denying Plaintiff the ability to equally use those machines as the

                non-disabled, who can independently use the point of sale

                machines to pay for their purchases, though he cannot;

             6) Defendant fails to provide informational signage throughout the

                store that displays the International Symbol of Accessibility and

                otherwise informs and directs disabled individuals to the ADA

                accessible elements within the store, which means that Defendant

                does not even claim to have any ADA accessible elements within

                the store and that Plaintiff is forced to use trial and error to decide

                which elements within the store he can use, if he can use any at

                all, unlike the non-disabled who can freely use all of the elements

                within the store;

             7) Defendant’s practices are conducted without regard to disabled


                                       45
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 46 of 82




                individuals.

       41. The continuing architectural barriers and the failure to provide full and

          equal use of the facility establish that Defendant has no policies,

          practices, and procedures or else it failed to create, implement, and

          maintain policies and procedures to ensure individuals with disabilities

          are able to have the same experience at their retail store as individuals

          without disabilities, and in particular the opportunity to have full and

          equal access to all of the goods, services, privileges, advantages, or

          accommodations of the Defendant’s Destin and Pensacola Locations, as

          described above in detail. 42 U.S.C. § 12182(b)(1)(A). 

       42. The continuing architectural barriers and the failure to provide full and

          equal use of the facility establish that Defendant has failed to create,

          implement, and maintain a policy of complying with ADA building

          design standards and regulations. 

       43. To date, the Defendant’s discriminating policies, practices and

          procedures have not been reasonably modified to afford goods, services,

          facilities, privileges, advantages, or other accommodations to

          individuals with disabilities. 

       44. A reasonable modification in the policies, practices, and procedures

          described above will not fundamentally alter the nature of such goods,

                                        46
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 47 of 82




          services, facilities, privileges, advantages, and accommodations.

          Plaintiff hereby demands that Defendant both creates and adopts a

          corporate practice and policy that Defendant (1) will fully comply with

          the Title III of the ADA and all its implementing regulations so that

          architectural barriers identified above are permanently removed from

          Defendant’s retail stores consistent with the ADA; (2) Defendant will

          provide the disabled, including those with mobility limitations, full and

          equal use and enjoyment of the Defendant’s retail stores at Destin and

          Pensacola Locations; (3) Defendant will modify its practice of making

          the ADA Title III architectural barrier remediations only upon demand

          by the disabled. 

       45. As pled above, Defendant “operates” and “leases” the Earthbound

          Trading Co. retail stores both at Destin Location and Pensacola Location,

          and is, therefore, responsible for creating, implementing, and

          maintaining policies, practices, and procedures, as alleged above. See

          42 U.S.C. § 12182. 

       46. The ADA is over twenty-five (25) years old. Defendant knows it must

          comply with the Title III of the ADA, which requires modifications in

          policies, practices, and procedures to comply with it, as pled above. 42

          U.S.C. § 12182(b)(2)(A)(ii). 


                                      47
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 48 of 82




       47. By this Complaint, Plaintiff provides sufficient notice of his demands for

          an alteration in Defendant’s policies, practices, and procedures. 

       48. Plaintiff has been obligated to retain the undersigned counsel for the

          filing and prosecution of this action. He is entitled to have his reasonable

          attorney’s fees, costs, and expenses paid by the Defendant pursuant to

          42 U.S.C. § 12205. 

       49. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these

          illegal policies, practices, and procedures. 

                        COUNT THREE
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
              (Denial of Full and Equal Enjoyment)

       50. Plaintiff realleges and reincorporates paragraphs 1 through 49 as fully

          stated herein. 

       51. 42 U.S.C. § 12182(a) provides: 

                 No individual shall be discriminated against on the basis
                 of disability in the full and equal enjoyment of the goods,
                 services,     facilities,   privileges,   advantages,    or
                 accommodations of any place of public accommodation by
                 any person who owns, leases (or leases to), or operates a
                 place of public accommodation.

       52. Congress enacted the ADA upon finding, among other things, that

          “society has tended to isolate and segregate individuals with

          disabilities” and that such forms of discrimination continue to be a


                                        48
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 49 of 82




          “serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2). 

       53. Congress also found that “individuals with disabilities continually

          encounter various forms of discrimination, including outright

          intentional exclusion, the discriminatory effects of architectural,

          transportation, and communication barriers, overprotective rules and

          policies, failure to make modifications to existing facilities and

          practices, exclusionary qualification standards and criteria, segregation,

          and relegation to lesser services, programs, activities, benefits, jobs, or

          other opportunities, 42 U.S.C. § 12101(a)(5); “the nation’s proper goals

          regarding individuals with disabilities are to assure equality of

          opportunity, full participation, independent living, and economic self-

          sufficiency for such individuals.” 42 U.S.C. § 12101(a)(7). Congress

          found that, “[T]he continuing existence of unfair and unnecessary

          discrimination and prejudice denies people with disabilities the

          opportunity to compete on an equal basis and to pursue those

          opportunities for which our free society is justifiably famous and costs

          the United States billions of dollars in unnecessary expenses resulting

          from dependency and nonproductivity.”42 U.S.C. § 12101(a)(8)

          (emphasis added). 

       54. In response to these findings, Congress explicitly stated that the purpose


                                       49
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 50 of 82




          of the ADA is to provide “a clear and comprehensive national mandate

          for the elimination of discrimination against individuals with

          disabilities” and “clear, strong, consistent, enforceable standards

          addressed discrimination against individuals with disabilities.” 42

          U.S.C. §§ 12101(b)(1), (2). 

       55. The ADA provides, inter alia, that it is discriminatory to subject an

          individual or class of individuals on the basis of a disability “to a denial

          of the opportunity of the individual or class to participate in or benefit

          from the goods, services, facilities, privileges, advantages, or

          accommodations of an entity.” 42 U.S.C. § 12182(a)(i). 

       56. The ADA further provides that it is discriminatory “to afford an

          individual or class of individuals, on the basis of a disability . . . with

          the opportunity to participate in or benefit from a good, service, facility,

          privilege, advantage, or accommodation that is not equal to that

          afforded to other individuals.” 42 U.S.C. § 12182(a)(ii). 

       57. Congress enacted the ADA in light of its findings that “individuals with

          disabilities continually encounter various forms of discrimination,

          including outright intentional exclusion, the discriminatory effects of

          architectural,    transportation,     and     communication        barriers,

          overprotective rules and policies, failure to make modifications to


                                         50
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 51 of 82




          existing facilities and practices, exclusionary qualification standards

          and criteria, segregation, and relegation to lesser services, programs,

          activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5).

          Defendant’s acts and omissions alleged herein are in violation of the

          ADA, and the regulations promulgated thereunder. 42 U.S.C. §§ 12101,

          et seq. 

       58. To address this broad range of discrimination in the context of public

          accommodations, Congress enacted Title III, which by its clear text,

          requires a public accommodation to provide individuals with disabilities

          more than simple physical access. Congress recognized that

          “individuals with disabilities continually encounter various forms of

          discrimination” including not only barriers to physical access, but also

          other forms of exclusion and relegation to lesser services, programs,

          activities, benefits, jobs, or other opportunities. 42 U.S.C. §

          12101(a)(5); see H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35—

          36 (1990) (stating “lack of physical access to facilities” was only one of

          several “major areas of discrimination that need to be addressed”); see

          also H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not

          sufficient to only make facilities accessible and usable; this title

          prohibits, as well, discrimination in the provision of programs and


                                       51
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 52 of 82




          activities conducted by the public accommodation”). 

       59. For that reason, the Act applies not only to barriers to physical access to

          business locations, but also to any policy, practice, or procedure that

          operates to deprive or diminish disabled individuals’ full and equal

          enjoyment of the privileges and services offered by the public

          accommodation to the public. 42 U.S.C. 12182. Thus, a public

          accommodation may not have a policy, practice or procedure that

          excludes individuals with disabilities from services. 42 U.S.C. §

          12182(b)(1)(A)(i). 

       60. The keystone for this analysis is that defendants must start by

          considering how their facilities are used by non-disabled guests and then

          take reasonable steps to provide disabled guests with a like experience.

          Spector v. Norwegian Cruise Line Ltd., 125 S. Ct. 2169 (2005); see

          Baughman v. Walt Disney World Co., 685 F.3d 1131, 1135 (9th Cir.

          2012). 

       61. Plaintiff was denied full and equal access to the Defendant’s retail stores

          in Destin and Pensacola Locations, which offer unique merchandise of

          bold prints and comfortable fits in their clothing items, home décor and

          accessories including but not limited to unisex tunics, floral print flare

          pants, shorts, tribal print shirts, colorful sunglasses, necklaces,


                                        52
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 53 of 82




          bracelets, other jewelry and gifts, etc. to the public, encouraging

          personal style for nomadic spirit and embracing individuality and

          cravings of exploration, igniting adventure and celebrating diversity.

          More specifically, Plaintiff desires to be afforded the same level of

          service that is offered to non-disabled individuals and which Defendant

          has failed to provide to Plaintiff in both Destin and Pensacola Locations

          as follows: Defendant failed to provide an accessible route to and

          throughout the shopping retail aisles for disabled individuals which

          means that unlike the non-disabled, the disabled must struggle just to

          get throughout the retail aisles independently, if they can make it at all;

          Defendant failed to provide Plaintiff that same experience that non-

          disabled individuals have when shopping at Earthbound Trading Co.

          stores; Defendants failed to provide equal experience by making it

          nearly impossible for the disabled to access the checkout counters, while

          the non-disabled can independently access the counters and the services

          provided at the counters; Defendant failed to maintain the accessible

          signage of Earthbound Trading Co. so that the disabled, unlike the non-

          disabled, do not even know what route and what facilities are usable by

          individuals with disabilities; Defendant’s failure to identify by signage

          what is accessible and what is not accessible creates an inferior


                                       53
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 54 of 82




          experience for the disabled, because unlike the non-disabled, disabled

          individuals have to guess and speculate and determine by trial and error

          what facilities can even be used by them; Defendant failed to maintain

          dressing rooms readily accessible to and usable by Plaintiff and other

          disabled individuals; and all the foregoing failures by the Defendant

          inhibited Plaintiff from having the same experience that non-disabled

          individuals have when at Earthbound Trading Co. Destin and Pensacola

          Locations. 

       62. In its Preamble to the Title III regulation, the Department of Justice

          recognized that mobility impaired persons, including persons in

          wheelchairs, should have the same opportunities to enjoy the goods and

          services and other similar events of public accommodation with their

          families and friends, just as other non-disabled individuals do. The DOJ

          further recognized that providing segregated accommodations and

          services relegates persons with disabilities to the status of second-class

          citizens. 28 C.F.R. pt. 36, App. B, § 36.203 (1991). 

       63. The ADA specifically makes it unlawful to provide individuals with

          disabilities with an unequal benefit, and to relegate individuals with

          disabilities to a different or separate benefit. 42 U.S.C. §§

          12182(b)(1)(A)(ii), (iii); 28 C.F.R. §§ 36.202(b), (c). Further, 28 C.F.R.


                                       54
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 55 of 82




          § 302(b) requires that goods, services, and accommodations be provided

          to individuals with disabilities in “the most integrated setting

          appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a).

          Similarly, the Preamble in addition to recognizing that persons who use

          wheelchairs have been forced to sit apart from family and friends, also

          recognizes that persons who use wheelchairs historically have been

          provided inferior seating and segregated accommodations compared to

          non-disabled individuals, thus relegating persons who use wheelchairs

          “to the status of second-class citizens.” See 28 C.F.R. pt. 36, App. B,

          at 631—33, 651 (2000) (discussing §§ 36.308, 36.203). 

       64. Thus, Defendant’s use of the accessible features constitutes statutory

          discrimination in violation of the ADA, because Defendant has

          segregated and separated the disabled from the non-disabled individuals.

          “The goal is to eradicate the invisibility of the handicapped. Separate-

          but-equal services do not accomplish this central goal and should be

          rejected.” H.R. Rep. No. 101—485(III), at 50, 1990 U.S.C.C.A.N. at

          473. The ADA provides a broad mandate to eliminate discrimination

          against disabled individuals, and to integrate those individuals into the

          economic and social mainstream American life. PGA Tour, Inc. v.

          Martin, 532 U.S. 661, 675 (2001) (discussing H.R. Rep. No. 101—485,


                                      55
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 56 of 82




          pt. 2, p.50 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 332). 

       65. Defendant discriminated against Plaintiff by denying Plaintiff the full

          and equal enjoyment and use of the goods, services, facilities, privileges

          and accommodations of the facilities during each visit. Each incident of

          deterrence denied Plaintiff an equal “opportunity to participate in or

          benefit from the goods, services, facilities, privileges, advantages, or

          accommodations” of Earthbound Trading Co. both Destin and

          Pensacola Locations. 

       66. Defendant’s conduct and Defendant’s unequal treatment of Plaintiff

          constitutes continuous violations of the ADA, and absent a Court

          ordered injunction from doing so, Defendant will continue to treat

          Plaintiff and others similarly situated unequally. 

       67. Defendant’s failure to maintain the accessible features that are required

          to be readily accessible to and usable by individuals with disabilities

          constitutes continuous discrimination, and absent a Court ordered

          injunction, Defendant will continue to fail to maintain the required

          accessible features at Defendant’s facilities. 28 C.F.R. § 36.211(a). 

       68. Plaintiff has been obligated to retain the undersigned counsel for the

          filing and prosecution of this action. He is entitled to have his reasonable

          attorney’s fees, costs, and expenses paid by the Defendant. 42 U.S.C. §


                                        56
 
      Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 57 of 82




             12205. 

          69. Further, this Court is authorized to enjoin these illegal acts of

             Defendant. 42 U.S.C. § 12188. 

                                COUNT FOUR
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE
                                      III
                            42 U.S.C. § 12183(A)(1)
        (Failure to design and construct facilities for ADA compliance)

          70. Plaintiff realleges and reincorporates paragraphs 1 through 69 as fully

             stated herein.  

          71. 42 U.S.C. § 12183(a)(1) provides 

                    [Discrimination includes] a failure to design and construct
                    facilities for first occupancy later than 30 months after July
                    26, 1990, that are readily accessible to and usable by
                    individuals with disabilities, except where an entity can
                    demonstrate that it is structurally impracticable to meet the
                    requirements of such subsection in accordance with
                    standards set forth or incorporated by reference in
                    regulations issued under this subchapter.

          72. Congress passed the ADA in part because “historically, society has

             tended to isolate and segregate individuals with disabilities, and such

             forms of discrimination . . . continue to be a serious and pervasive social

             problem.” 42 U.S.C. § 12101(a)(2). Congress found that this

             discrimination included “segregation and relegation to lesser services,

             programs, activities, benefits, jobs, or other opportunities.” Id. §

                                          57
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 58 of 82




          12101(a)(5). In its Preamble to the Title III regulation, the Department

          of Justice recognized that persons in wheelchairs should have equal

          opportunities to enjoy the goods and services and other similar events

          of a public accommodation with their families and friends, just as other

          non-disabled individuals do. The Department of Justice further

          recognized that providing segregated accommodations and services

          relegates persons with disabilities to the status of second-class citizens.

          28 C.F.R. pt. 36, App. B, § 36.203. 

       73. To eliminate such segregation, Congress enacted the requirement that

          facilities be “readily accessible to and usable by individuals with

          disabilities.” This very requirement is intended to enable persons with

          disabilities “to get to, enter and use a facility.” H.R. Rep. No. 101—

          485(III), at 499—500 (1990). It requires “a high degree of convenient

          accessibility,” as well as access to the same services that are provided

          to members of the general public. “For new construction and alterations,

          the purpose is to ensure that the service offered to persons with

          disabilities is equal to the service offered to others.” Id. 

       74. As the legislative history makes clear, the ADA is geared to the future,

          the goal being that, over time, access will be the rule rather than the

          exception. Thus, the ADA only requires modest expenditures to provide


                                        58
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 59 of 82




          access in existing facilities, while requiring all new construction to be

          accessible. H.R. Rep. 485, Part 3, 101st Cong., 2d Sess. 63 (1990). 

       75. To realize its goal of a fully accessible future, Congress required that all

          newly constructed facilities be designed and constructed according to

          architectural standards set by the Attorney General. 42 U.S.C. §§

          12183(a), 12186(b). Those Standards for Accessible Design

          (hereinafter referred to as “Standards”) are incorporated into the

          Department of Justice’s regulation implementing Title III of the ADA,

          28 C.F.R. Part 36, App. 

       76. The Standards set architectural requirements for newly constructed

          buildings that apply to all areas of the facilities, from parking areas,

          interior walkways and entrances, common areas, interior stairways and

          elevators, restrooms, dressing rooms and sales and service areas. 

       77. Defendant, as the “operator” of the Earthbound Trading Co. retail stores

          and a “lessee” of the tenant spaces at both Destin and Pensacola

          Locations, is directly involved in the designing and/or construction of

          its stores in this litigation for first occupancy after 2011 in Destin

          Location and after 2008 in Pensacola Location. 

       78. Defendant was and is required to design and construct the Earthbound

          Trading Co. retail stores in both Destin and Pensacola Locations to be


                                        59
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 60 of 82




          “readily accessible to and usable by individuals with disabilities.”

          Defendant violated the statute by failing to design and construct its retail

          stores to be readily accessible to and usable by individuals with

          disabilities including individuals who use wheelchairs. Defendant

          further violated the statute by failing to design and construct its retail

          stores in compliance with the ADA during planned alterations as

          described throughout this Complaint. 

       79. According to Defendant’s own publicly available information,

          Defendant choses to design its retail stores in a way that is not Title III

          ADA compliant whatsoever. Defendant’s systematic design of its stores

          fails to afford disabled individuals equal shopping experience that is

          afforded to individuals without disabilities. 

       80. To date, the Defendant’s discriminating actions continue. 

       81. Plaintiff has been obligated to retain the undersigned counsel for the

          filing and prosecution of this action. He is entitled to have his reasonable

          attorney’s fees, costs, and expenses paid by the Defendant. 42 U.S.C. §

          12205. 

       82. This Court is authorized to enjoin these illegal actions of the Defendant.

          42 U.S.C. § 12188. 




                                        60
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 61 of 82




                           COUNT FIVE
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
              (Failure to Provide Website Accessibility)

       83. Plaintiff realleges and reincorporates paragraphs 1 through 82 as fully

          stated herein. 

       84. The ADA’s legislative history provides that integration is fundamental

          to the purposes of the ADA. Provision of segregated accommodations,

          goods and services relegate persons with disabilities to be an inferior

          second-class citizen. H. Rep. 101—485(III), 101st Cong., *1279 2d

          Sess., at 56, reprinted in 1990 U.S.C.C.A.N. 445, 479. “The goal is to

          eradicate the invisibility of the handicapped. Separate-but-equal

          services do not accomplish this central goal and should be rejected.” Id.

          at 50, 1990 U.S.C.C.A.N. at 473. 

       85. Congress enacted the ADA in light of its findings that “individuals with

          disabilities continually encounter various forms of discrimination,

          including outright intentional exclusion, the discriminatory effects of

          architectural,    transportation,   and     communication       barriers,

          overprotective rules and policies, failure to make modifications to

          existing facilities and practices, exclusionary qualification standards

          and criteria, segregation, and relegation to lesser services, programs,

          activities, benefits, jobs, or other opportunities.”      42 U.S.C. §

                                       61
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 62 of 82




          12101(a)(5). 

       86. Legislative history indicates that websites of public accommodations

          are covered by Title III. Although the internet did not exist when

          Congress enacted the ADA in 1990, the legislative histories state that

          Congress intended to include the use of new and evolving technologies

          by public accommodations and other covered entities in meeting their

          ADA obligations. Nat’l Assoc. of the Deaf v. Netflix, 869 F. Supp. 2d

          196, 200 (D. Mass. 2012). Consequently, it is consistent with

          Congressional intent to include within Title III coverage the goods and

          services   provided    by   public    accommodations      through    their

          websites. See Nat’l Fed’n of the Blind v. Scribd, 97 F. Supp. 3d 565,

          574 (D. Vt. 2015).  

       87. The Department of Justice has long affirmed the application of Title III

          to the websites of public accommodations. “The statute’s broad and

          expansive nondiscrimination mandate reaches goods and services

          provided by covered entities on Web sites over the Internet.” 75 Fed.

          Reg. 43,460, 46,463; see Nat’l Assoc. of the Deaf v. Netflix, 869 F. Supp.

          2d at 200.  

       88. Today, internet technology enables individuals to participate actively in

          their community and engage in virtually all forms of commerce from


                                       62
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 63 of 82




          the comfort and convenience of their home, to the extent that virtual

          reality through the internet is almost as important as physical reality in

          brick-and-mortar constructed public accommodations, in pursuing

          commerce from public accommodations. The fact that websites were

          not explicitly written into the ADA at its passage in the early 1990s, but

          are nevertheless covered, does not indicate ambiguity in the ADA, but

          rather the breadth of the ADA. Andrews v. Blick Art Materials, LLC,

          268 F. Supp. 3d 381, 395 (E.D.N.Y. Aug. 2017); Nat’l Assoc. of the

          Deaf v. Netflix, 869 F. Supp. 2d at 200. 

       89. The Eleventh Circuit has not yet ruled on whether a website in and of

          itself is a public accommodation. Nevertheless, the district courts within

          the Eleventh Circuit have consistently held that a website is required to

          comply with the ADA if the services provided by the website have a

          sufficient nexus between the website and a physical store. In other

          words, the websites services are governed by the ADA just like all other

          services of a public accommodation are governed by the ADA. In this

          case, there is sufficient physical nexus between the services provided

          by the website and physical stores so that the website and its services

          are governed by the ADA. 

       90. Although the issue of the websites as a place of public accommodation


                                       63
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 64 of 82




          is relatively new in the Eleventh Circuit, the District Courts within the

          Eleventh Circuit repeatedly held that the ADA applies to a website of a

          place of public accommodation if there is a nexus between the website

          to a physical location. Gil v. Winn Dixie Stores, Inc., 242 F. Supp. 3d

          1315, 1319 (S.D. Fla. 2017); Access Now, Inc. v. Southwest Airlines,

          Co., 227 F. Supp.2d 1312, 1321 (S.D. Fla. 2002); Gomez v. Bang &

          Olufsen Am., Inc., No. 16-23801, at 8, WL 1957182 (S.D. Fla. Feb 2,

          2017). The Eleventh Circuit found that the statutory language of the

          ADA “applies to the services of a place of public accommodation, not

          services in a place of public accommodation,” thus concluding that the

          store’s website was heavily integrated with the brick-and-mortar stores

          and operate[d] as a gateway to the stores.” Gil v. Winn Dixie Stores,

          Inc., 242 F. Supp. 3d at 1321 (citing Nat’s Fed’n of the Blind v. Target

          Corp., 452 F. Supp. 2d 946, 949 (N.D. Cal. 2006)). 

       91. Defendant failed to provide Plaintiff with the website in the same

          manner as individuals without disabilities, because the website fails to

          integrate alternative platforms that enable disabled individuals who

          have limited use of their hands the opportunity to use the alternative

          platforms to navigate and select items on the page. An able-bodied

          online website user can use a mouse to navigate, whereas Plaintiff, who


                                      64
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 65 of 82




          has limited use of his hands, cannot use assistive technology to navigate

          through the website. Specifically, Mr. Dunn is unable to use the website

          to use the website by either voice or keyboard access, which would

          permit him to use the website and its services as the able-bodied do.

          Moreover, Defendant provides a plethora of services and associated

          benefits, including but not limited to: gift card purchases that can be

          used in physical stores, store locators, access to coupons and other

          available discounts usable in physical stores, order status checker for

          delivery of goods that can be picked up at the physical store, among

          other services to able-bodied individuals, but fails to provide the same

          services to disabled individuals which relegates and otherwise

          segregates Plaintiff and disabled individuals to inferior benefits and

          services of Earthbound Trading Co. 

       92. The design of Defendant’s website impedes Plaintiff and others

          similarly situated from accessing the services, privileges and

          accommodations afforded to able-bodied patrons through the web

          platform. The website fails to integrate alternative access methods that

          allow a person with limited manual dexterity to access the information

          and navigate the website without being able to use a mouse. That is, the

          website design does not provide for functions to be carried out using a


                                      65
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 66 of 82




          keyboard or voice input. Such actions relegate and otherwise segregate

          persons with disabilities to inferior benefits and services offered by the

          Defendant. 

       93. Plaintiff desires to be afforded equal level of service that is offered to

          the able-bodied individuals. Unlike the able-bodied individuals,

          Plaintiff cannot access Defendant’s website independently. 

       94. As pled previously, intangible barriers to access are prohibited, just as

          tangible barriers are prohibited. Rendon v. Valleycrest Prod., Ltd., 294

          F.3d 1279 (11th Cir. 2002). 

       95. The actions by the Defendant violate: 

              a) 42 U.S.C. § 12182(a), because Defendant’s actions deny

                 Plaintiff full and equal enjoyment of Defendant’s goods and

                 services;

              b) 42 U.S.C. § 12182(b)(1)(A)(i), because Defendant’s actions

                 deny Plaintiff equal participation in goods and services offered

                 by the Defendant;

              c) 42 U.S.C. § 12182(b)(1)(A)(ii) and (iii), because Plaintiff is

                 provided both separate and unequal benefits of Defendant’s

                 goods and services;

              d) 42 U.S.C. § 12182(b)(1)(B), because Defendant does not

                                         66
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 67 of 82




                 provide its goods and services in the most integrated setting

                 appropriate;

              e) 28 C.F.R. 36.303(c), because Defendant has failed to provide

                 auxiliary aids and services where necessary to ensure effective

                 communication with the disabled Plaintiff.

    96. Plaintiff does not allege that there is a particular set of mandatory

       regulations for websites that establish compliance or non-compliance as a

       matter of law. Plaintiff pleads, consistent with the Department of Justice

       determinations, that in achieving such conformance and usability of

       websites by individuals with disabilities, Defendant should rely upon the

       User Agent Accessibility Guidelines (“UAGG”) 1.0, the Authorizing Tool

       Accessibility Guidelines (“ATAG”) 2.0, and the Guidance on Applying

       WCAG 2.0 to Non-Web Information and Communications Technologies

       (“WCAH2ICT”), published by the W3C, as well as guidance published by

       the W3C’s Mobile Accessibility Task Force, as stated guidance published

       by the W3C’s Mobile Accessibility Task Force.  

       97. To date, Defendant’s discriminating actions continue. 

       98. As pled above, Defendant is the “owner” of the public internet website

          www.earthboundtrading.com and “operates” the world-wide website

          services that are available to the public at Earthbound Trading Co.

                                      67
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 68 of 82




          Therefore, it is responsible for its website. 

       99. Plaintiff has been obligated to retain the undersigned counsel for the

          filing and prosecution of this action. He is entitled to have his reasonable

          attorney’s fees, costs and expenses paid by the Defendant pursuant to

          42 U.S.C. § 12205. 

       100.      This Court is authorized to enjoin these illegal actions by the

          Defendant. 42 U.S.C. § 12188. 

                             COUNT SIX
    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                              TITLE III
          (Failure to Provide Mobile Application Accessibility)
       101.      Plaintiff realleges and reincorporates paragraphs 1 through 100

          as fully stated herein. 

       102.      The ADA was the most sweeping civil rights legislation since

          the Civil Rights Act of 1964. When it was enacted, Congress had no

          conception of how the Internet would change global commerce. “[W]e

          were not communicating by e-mail, blog, or tweet; we were not filling

          virtual shopping carts with clothes, books, music, and food; we weren't

          banking, renewing our driver's licenses, paying taxes or registering for

          and taking classes online. Congress could not have foreseen these

          advances in technology. Despite Congress’ great cognitive powers, it

          could not have foreseen these advances in technology which are now an

                                        68
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 69 of 82




           integral part of our daily lives. Yet Congress understood that the world

           around us would change and believed that the nondiscrimination

           mandate contained in the ADA should be broad and flexible enough to

           keep pace.” Achieving the Promises of the Americans with Disabilities

           Act in the Digital Age—Current Issues, Challenges and Opportunities:

           Hearing before the H. Subcomm. on the Constitution, Civil Rights, and

           Civil Liberties of the House Comm. on the Judiciary, 111th Cong., 2d

           Sess. 111–95 (2010).  

    103.   Since the internet plays such a critical role in the personal and

       commercial lives of the Americans, excluding disabled persons from access

       to covered entities that use the internet and mobile applications as a means

       of reaching the public would defeat the purpose of this important civil rights

       legislation. In today’s society, places of public accommodation are

       increasingly using mobile applications (“mobile apps”) to provide services,

       benefits and goods more effectively to the public and expand the services

       the public accommodation has to offer in new ways. These services that are

       provided via a public accommodation for web applications, mobile

       application, and hybrid applications (“mobile platform”) also need to be

       provided to disabled individuals.  

    104.   ADA Title III states that discrimination includes “a failure to take such


                                        69
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 70 of 82




       steps as may be necessary to ensure that no individual with a disability is

       excluded, denied services, segregated or otherwise treated differently than

       other individuals because of the absence of auxiliary aids and services,

       unless the entity can demonstrate that taking such steps would

       fundamentally alter the nature of the good, service, facility, privilege,

       advantage, or accommodation being offered or would result in an undue

       burden.” 42 U.S.C. § 12182(b)(2)(A)(iii). Regulations promulgated by DOJ

       implementing Title III require public accommodations to provide

       “appropriate auxiliary aids and services where necessary to ensure effective

       communication      with   individuals    with   disabilities.” 28   C.F.R.   §

       36.303(c)(1). Auxiliary aids and services include . . . accessible electronic

       and information technology, among other methods. 28 C.F.R. § 36.303(b)

       (emphasis added). Auxiliary aids and services also include acquisition or

       modification of equipment or devices, and other similar services and actions.

       28 C.F.R. 36.303(b)(3)-(4). 

    105.    The plain language of these statutory provisions applies to

       discrimination in offering the goods and services “of” a place of public

       accommodation or the services, programs, and activities “of” a public entity,

       rather than being limited to those goods and services provided ‘‘at’’ or ‘‘in’’

       a place of public accommodation or facility of a public entity. 


                                         70
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 71 of 82




    106.    The ADA and the Title III regulation, since their enactment and

       promulgation, have always required that public accommodations provide

       effective communication to persons with disabilities through the provision

       of auxiliary aids and services. A commercial transaction between a customer

       and a public accommodation requires communication between the two.

       Defendant has chosen to provide a service through a mobile application to

       locate Earthbound Trading Co.’s stores; to learn more about the Defendant;

       to browse their “endless options” of merchandise; to purchase clothing,

       accessories, home décor, canvas art, jewelry; to “inspire curiosity” by

       sending a gift card; to enjoy rewards and discount programs; to access

       information regarding refunds and exchanges, among many other services

       through the mobile platform. The Defendant communicates all of that to

       able-bodied individuals as a service. Yet, Defendant’s use of its mobile

       application and the services it offers through the application do not

       communicate and provide services to the disabled individuals. This is

       contrary to the broad mandate of the ADA, which prohibits not only outright

       exclusion, but also unnecessary differential treatment. See 42 U.S.C. §§

       12182(a), (b(1)(A), (b)(2)(A)(iii). Congress expressly stated when passing

       the ADA, “…the types of accommodation and services provided to

       individuals with disabilities, under all of the titles of this bill, should keep


                                         71
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 72 of 82




       pace with the rapidly changing technology of the times[,]” and that

       technological advances “may require public accommodations to provide

       auxiliary aids and services in the future which today would not be required

       because they would be held to impose undue burdens on such entities.” See

       H.R. Rep. No. 485, pt. 2. 

    107.   The unlawful implementation of eligibility criteria in other contexts

       that are clearly covered by the Act is analogous to the Defendant’s effective

       screening of Plaintiff from using its mobile app. For example, there is no

       question that the administration of admission testing by a private secondary

       school falls within the scope of Title III. See § 12189; 28 C.F.R. 36.309.

       There would be little question that the ADA would apply, and would be

       violated, if Defendant screened guests as they entered, sending home guests

       on the grounds that they were deaf or physically disabled or suffered from

       diabetes or any other disability. See 28 C.F.R. Pt. 36 App. B, p. 640

       (commentary to 28 C.F.R. 36.301) (“It would violate this section to establish

       exclusive or segregative eligibility criteria that would bar, for example, all

       persons who are deaf from playing on a golf course or all individuals with

       cerebral palsy from attending a movie theater”) (emphasis added).

       Moreover, “[a]n insurance company can no more refuse to sell a policy to

       a disabled person over the Internet than a furniture store can refuse to sell


                                        72
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 73 of 82




       furniture to a disabled person who enters the store’. Accordingly, the site of

       the sale is irrelevant. All that matters is whether the good or service is

       offered to the public. Nat'l Fed’n of the Blind. Scribd Inc., 97 F. Supp. 3d

       565, 570 (D. Vt. 2015) (emphasis added). The Defendant’s failure to permit

       or include assistive technology in relation to its mobile app directly and

       physically screens and prevents the Plaintiff from being able to use the

       mobile app, just as if Defendant in its stores placed items outside the

       Plaintiff’s reach and said Plaintiff cannot have the items unless Plaintiff can

       get the items himself.  

    108.    In our contemporary technological society, “excluding businesses that

       sell services through the Internet from the ADA would ‘run afoul of the

       purposes of the ADA and would severely frustrate Congress’s intent that

       individuals with disabilities fully enjoy the goods, services, privileges, and

       advantages available indiscriminately to other members of the general

       public.” Nat’l Assoc. of the Deaf v. Netflix, 869 F. Supp. 2d 196, 200 (D.

       Mass. 2012) (quoting Carparts Distrib. Ctr. v. Auto. Wholesaler’s

       Assoc., 37 F.3d 12, 20 (1st Cir. 1994).  

    109.    Defendant diminishes Plaintiff’s rights under the ADA to fully

       participate in all aspects of society, which is counter to Congress’ goal.

       Defendant’s ableism, as described throughout the Complaint, is excluding


                                         73
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 74 of 82




      Plaintiff from equality of opportunity, full participation, independent living,

      and economic self-sufficiency and in doing so excludes Plaintiff from a

      plethora of goods and services that are offered through the mobile platform

      which includes but is not limited to the following: 

             a) Defendant is excluding, denying services, and otherwise

                  segregating Plaintiff from all of the benefits and services

                  Defendant offers through its mobile apps as a result of its failure

                  to modify its mobile application platform to allow assistive

                  technology, which includes, but is not limited to, voice

                  recognition, alternative input methods, assistive touch functions,

                  among other accessibility methods that Plaintiff requires, to

                  compete on an equal basis and maintain independent self-

                  sufficiency;

             b) Defendant is excluding, denying services, or otherwise

                  segregating Plaintiff, because unlike able bodied individuals,

                  disabled individuals are excluded from Defendant’s services that

                  enable individuals to locate the nearest Earthbound Trading Co.

                  store through the mobile apps;

             c) Defendant is excluding, denying services, or otherwise

                  segregating Plaintiff, because unlike able-bodied individuals,
                                        74
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 75 of 82




                 disabled individuals are excluded from Defendant’s services that

                 enable individuals to register their email address or social media

                 accounts to receive rewards and discounts through the mobile

                 apps;

             d) Defendant is excluding, denying services, or otherwise

                 segregating Plaintiff, because unlike able-bodied individuals,

                 disabled individuals are excluded from Defendant’s services that

                 enable individuals to establish a rewards account and enjoy the

                 benefits which include but are not limited to (1) view rewards

                 and other exclusive offers, (2) move through the checkout

                 process faster, (3) store multiple shipping addresses; (4) view

                 and track the online orders in the account, among other features

                 through the mobile apps;

             e) Defendant is excluding, denying services, or otherwise

                 segregating Plaintiff, because unlike able bodied individuals,

                 disabled individuals are excluded from Defendant’s services that

                 enable individuals to access and view all of the benefits of

                 Earthbound Trading Co. in addition to communicating with a

                 store representative through the mobile chat through the use of

                 the mobile apps;

                                      75
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 76 of 82




              f)   Defendant is excluding, denying services, or otherwise

                   segregating Plaintiff, because unlike able-bodied individuals,

                   disabled individuals are excluded from Defendant’s services that

                   enable individuals to access and view all of the benefits of

                   Earthbound Trading Co. in addition to receive the benefits itself

                   of the rewards and discounts program through the mobile apps;

              g) Defendant is excluding, denying services, and otherwise

                   segregating Plaintiff as a result of its failure to modify

                   equipment, devices and other similar services. 28 C.F.R. §

                   36.303(b)(3)—(4).

              h) Defendant is excluding, denying services, or otherwise

                   segregating Plaintiff of all the goods and services offered on its

                   mobile apps as a result of Defendant’s failure to design its

                   mobile apps that enable alternative assistive technology.

    110.    The design of Defendant’s mobile app impedes Plaintiff and others

       similarly   situated   from   accessing    the   services,   privileges   and

       accommodations afforded patrons through the mobile app. The mobile app

       fails to integrate alternative access methods that allow a person with limited

       manual dexterity in their hands to access the information and navigate the

       mobile app. Specifically, the applications of the website do not provide
                                        76
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 77 of 82




       voice or keyboard control, which denies Mr. Dunn, because his limited

       dexterity in his hands prohibits him from using the mouse-based controls

       for the applications. 

    111.      The actions by the Defendant violate: 

                 a)   42 U.S.C. § 12182(a), because its actions deny Plaintiff full and

                      equal enjoyment of Defendant’s goods and services;

                 b)   42 U.S.C. § 12182(b)(1)(A)(i), because Defendant’s actions

                      deny Plaintiff equal participation in goods and services offered

                      by the Defendant;

                 c)   42 U.S.C. § 12182(b)(1)(A)(ii) and (iii), because Plaintiff is

                      provided both separate and unequal benefits of Defendant’s

                      goods and services;

                 d)   42 U.S.C. § 12182(b)(1)(B), because Defendant does not

                      provide its goods and services in the most integrated setting

                      appropriate;

                 e)   28 C.F.R. § 36.303(c), because Defendant has failed to provide

                      auxiliary aids and services where necessary to ensure effective

                      communication with the disabled Plaintiff.

     112.     Plaintiff does not allege that there is a particular set of mandatory

           regulations for websites that establish compliance or non-compliance as a

                                            77
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 78 of 82




       matter of law. Plaintiff pleads, consistent with the Department of Justice

       determinations, that in achieving such conformance and usability of

       websites by individuals with disabilities, Defendant should rely upon the

       UAGG 1.0, the ATAG 2.0, and the Guidance on Applying WCAG 2.0 to

       Non-Web       Information      and      Communications        Technologies

       (“WCAH2ICT”), published by the W3C, as well as guidance published by

       the W3C’s Mobile Accessibility Task Force, as stated guidance published

       by the W3C’s Mobile Accessibility Task Force.  

    113.   To date, the Defendant’s discriminating actions continue. 

    114.   As pled above, Earthbound Trading Co. “owns” the Earthbound

       Trading Co. mobile application and its goods and services offered on the

       mobile app, and is, therefore, responsible for creating, implementing, and

       maintaining policies, practices and procedures pursuant to 42 U.S.C. §

       12182. 

    115.   Plaintiff has been obligated to retain the undersigned counsel for the

       filing and prosecution of this action. He is entitled to have his reasonable

       attorney’s fees, costs and expenses paid by the Defendant pursuant to 42

       U.S.C. § 12205. 

    116.   This Court is authorized to enjoin these illegal actions by the

       Defendant. 42 U.S.C. § 12188. 


                                       78
 
     Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 79 of 82




WHEREFORE, based on the foregoing, Plaintiff, Patrick Dunn, demands judgment

against the Defendant on Counts One through Six and requests the following

injunctive and declaratory relief:

       (1) That the Court declares that the leased properties and operated businesses

            by the Defendant as well as all Defendant’s illegal actions described

            herein violate the ADA, as more particularly described above;

       (2) That the Court enters an Order enjoining the Defendant to alter the

            facilities described above to make them accessible to and usable by

            individuals with disabilities to the full extent required by Title III of

            the ADA, to comply with 42 U.S.C. § 12182(b)(2)(A)(iv) and (v) and

            implementing regulations, as stated in Count One;

      (3) That the Court enters an Order, in accordance with Count Two, directing

           the Defendant to modify its policies, practices, and procedures both to

           remedy the numerous ADA violations outlined above, in violation of 42

           U.S.C. § 12182(b)(2)(A)(ii), and to permanently enjoin Defendant to

           make its business practices consistent with ADA Title III in the future;

      (4) That the Court enters an Order directing the Defendant to provide

           Plaintiff full and equal access both to the Earthbound Trading Co.

           experience and to the use of the Defendant’s retail stores, and further

           order Defendant to maintain the required accessible features at the retail

                                         79
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 80 of 82




         stores in the locations described above so that Plaintiff and others

         similarly situated are offered the experience that is offered to non-

         disabled individuals, as stated in Count Three;

     (5) That the Court enters an Order directing the Defendant to evaluate and

         neutralize its policies, practices, and procedures towards persons with

         disabilities for such reasonable time so as to allow them to undertake and

         complete corrective procedures;

     (6) That the Court enjoins Defendant to remediate the Earthbound Trading

         Co. retail stores in both Destin and Pensacola Locations to the proper

         level of accessibility required for the design and construction of the

         facilities for first occupancy, as stated in Count Four;

     (7) That the Court enters an Order requiring that Defendant adopts and

         implements a website accessibility policy and take the necessary actions

         to make its website and website applications accessible to the Plaintiff,

         as particularly described in Count Five and Six;

     (8) That the Court enters an Order requiring Defendant to place on its

         homepage a statement concerning its website accessibility policy;

         provide training to all its workers and associates who write or develop

         programs or code; and test its website quarterly to identify and repair any

         incidence of nonconformance;
                                       80
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 81 of 82




      (9) That the Court enters an Order requiring Defendant to adopt and

           implement a mobile application accessibility policy and take the

           necessary actions to make its mobile application accessible to the

           Plaintiff, as particularly described in Count Six;

      (10) That the Court enters an Order requiring Defendant to place on its

           mobile application a statement covering its mobile application

           accessibility policy; provide training to all its workers and associates

           who write or develop the programs and code for the mobile application;

           and test the mobile application quarterly to identify and repair any

           indication of non-conformance;

     (11) That the Court awards reasonable attorney’s fees, costs, (including expert

          fees) and other expenses of suit, to Plaintiff;

     (12) That the Court awards such other, further, and different relief to Plaintiff

          as this Court deems necessary, just, and proper.

              The remainder of this page is intentionally left blank.




                                         81
 
    Case 3:19-cv-00035-MCR-MJF Document 1 Filed 01/10/19 Page 82 of 82




Respectfully Submitted this 10th day of January by:

/s/ Anna Zhuromskaya
ANNA ZHUROMSKAYA, ESQ.
Attorney for Plaintiff
FLA. BAR NO. 118016
The ADA Group, LLC
4001 Carmichael Road, Suite 570
Montgomery, AL 36106
334.819.4030 p.
334.521.3859 fax.
az@ada-firm.com




                                        82
 
